Citation Nr: 0813749	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for chondromalacia of the left knee. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which granted 
a claim for service connection for chondromalacia of the left 
knee, assigning an evaluation of 10 percent, effective 
October 31, 2003, and granted a claim for service connection 
for bilateral hearing loss, assigning a noncompensable 
evaluation, effective October 31, 2003.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the veteran submitted a statement in 
February 2004 indicating that he disagreed with a February 
2004 denial of service connection for a nervous condition and 
a pulmonary condition.  In a March 2005 report of contact, 
the veteran indicated his wish to withdraw the appeal of 
these issues.  Therefore, the issues of entitlement to 
service connection for a nervous condition and a pulmonary 
condition are not currently before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
left knee is manifested by no more than mild limitation of 
flexion with no instability or subluxation, but with some 
functional impairment due to symptoms such as painful 
movement, stiffness, weakness, giving way, crepitus, and 
tenderness.  


2.  The veteran's hearing acuity is no worse than a Level I 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2007).

2.  The criteria for an evaluation in excess of 0 percent 
disabling for a bilateral hearing loss disability have not 
been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.85, 
4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

VCAA letters from November 2003 and July 2005 fully satisfied 
the duty to notify provisions elements 2, 3, and 4.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187; Pelegrini II.  In order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In July 2005, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disabilities had worsened.  In addition, the veteran was 
questioned about his employment and daily life, in regards to 
his hearing loss and his left knee disability, during the 
course of the January 2004, March 2005, and July 2005 
examinations performed in association with these claims.  The 
veteran provided statements at these examinations, as well as 
at the June 2007 hearing, in which he details the impact of 
his disabilities on his daily life.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for his bilateral hearing loss disability 
and his chondromalacia of the left knee.  As will be 
discussed below, the veteran's bilateral hearing loss is 
currently rated under 38 C.F.R. 4.85 and the veteran's 
chondromalacia of the left knee is currently rated under 38 
C.F.R. 4.71a.  While notification of the specific rating 
criteria was provided in the May 2006 statement of the case 
(SOC) and not a specific preadjudicative notice letter, both 
the veteran and his representative have demonstrated actual 
knowledge of the rating criteria used to evaluate the 
veteran's bilateral hearing loss and chondromalacia of the 
left knee disabilities.  Thus, no useful purpose would be 
served in remanding these matters for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the November 2003 and July 2005 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of his 
claims.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.
	
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with examinations for his 
bilateral hearing loss disability in March 2005 and for his 
chondromalacia of the left knee in January 2004 and July 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case, as the veteran timely appealed the ratings 
initially assigned for his service-connected bilateral 
hearing loss and his service-connected chondromalacia of the 
left knee within one year of the notice of the establishment 
of service connection for these disabilities, VA must 
consider whether the veteran is entitled to "staged" ratings 
to compensate him for times since filing his claim when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for chondromalacia of the left knee. 

The veteran has been assigned an evaluation of 10 percent for 
his service-connected chondromalacia of the left knee, 
effective October 31, 2003.  Although the RO listed the 
disability on several documents as having been rated under 
Diagnostic Code 5260, the actual text of the rating decision 
in which the 10 percent was awarded shows that this rating 
was assigned under the criteria of Diagnostic Code 5003.  

In this regard, the Board notes that the veteran has been 
diagnosed with left knee osteoarthritis.  See VA examination 
report, July 2005.  Diagnostic Code 5010 addresses the issue 
of arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2007).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran has undergone two VA examinations for this 
disability.  At the January 2004 VA examination, the examiner 
reported that the veteran's chondromalacia was moderately 
severe.  The veteran's range of motion was recorded as 0 to 
95 degrees with some pain.  The veteran complained that his 
left knee buckles and pops when he squats.  The examiner 
noted some evidence of mild weakness, swelling, and 
tenderness, as well as functional impairment, to include no 
squatting, no excessive climbing, no kneeling, no prolonged 
standing and walking for more than an hour without rest.  

At the July 2005 VA examination, it was noted that the 
veteran's left knee exhibited no signs of instability or 
deformity.  The symptoms of the veteran's left knee 
disability did include giving way, painful movement, guarding 
of movement, stiffness, weakness, crepitus, tenderness, and 
effusion.  His range of motion was recorded as 0 to 100 
degrees.  The examiner noted that the veteran was limited at 
work due to pain related to his left knee disability.  

As the veteran's flexion has not been reported as being 
limited to 60 degrees and his extension has not been reported 
as being limited at all, he does not meet the criteria for a 
compensable evaluation under either Diagnostic Codes 5260 or 
5261.

The Board has considered alternative avenues through which 
the veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability; however, there is no evidence in the record that 
indicates any subluxation of the veteran's left knee.  See VA 
examination report, July 2005.  Although the veteran has 
complained of his left knee giving way, as mentioned above, 
the July 2005 examination revealed that the left knee is not 
unstable.  Therefore, this Diagnostic Code 5257 is 
inapplicable. 

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the veteran has dislocated or 
undergone removal of cartilage.  Therefore, Diagnostic Codes 
5258 and 5259 are not applicable.  The remaining applicable 
diagnostic codes relating to knee disabilities include 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5262 (impairment of the tibia and fibula), and Diagnostic 
Code 5263 (for genu recurvatum).  However, as there is no 
evidence of record that shows the veteran has ankylosis of 
the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are also 
not applicable.

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the veteran's testimony that 
he wears a brace, and the January 2004 VA examiner's findings 
that he has difficulty squatting, climbing, kneeling, 
standing for prolonged periods, and walking for more than an 
hour without rest.  However, the Board notes that the 10 
percent rating assigned under the criteria of Diagnostic Code 
5003 contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment such as painful motion.  In 
this case, the Board finds that the 10 percent currently 
assigned already contemplates the degree of functional loss 
demonstrated. 

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There is no 
evidence that the veteran requires frequent or lengthy 
periods of hospitalization for his disability.  Although the 
veteran has described difficulties at work caused by his left 
knee disability, it appears that he has remained successfully 
employed, and the evidence does not present a disability 
picture so severe as to result in marked interference.  In 
addition, the medical evidence of record contains no evidence 
of any objective findings of exceptional limitation otherwise 
beyond that contemplated by the schedule of ratings.  As 
such, referral for extraschedular consideration is not 
warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, Fenderson, supra.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

The veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective October 31, 2003.  
The veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

A March 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
30
15
20
45
LEFT
35
40
55
60
The average decibel loss was 27.5 Hertz for the right ear and 
47.5 for the left ear.  Speech recognition ability was 96 
percent for the right ear and 94 percent for the left ear.  
This examination results in the assignment of a hearing 
acuity of Level I bilaterally.  This warrants a 
noncompensable rating under 38 C.F.R. § 4.85. 

In March 2005 and August 2005, the veteran underwent 
additional audiological evaluations.  See National Hearing 
Centers, Inc. treatment record, March 2005; American Hearing 
Care treatment record, August 2005.  Audiogram findings from 
these examinations have been included in the claims folder; 
however, these results were uninterpreted.  The Board is not 
competent to interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Consequently, the Board may not consider these 
examination results in its decision.

The veteran has claimed in various statements that his 
bilateral hearing loss warrants an increased evaluation.  
While the Board is sympathetic to the difficulties he 
experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
veteran's description of his hearing loss; however,  
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.  

Therefore, as the March 2005 VA examination results indicate 
a hearing acuity of Level I bilaterally, a compensable rating 
cannot be assigned for this disability.  

In light of the veteran's complaints that his schedular 
evaluation does not adequately take into account the day-to-
day difficulties caused by his hearing loss disability, the 
Board has considered the potential application of other 
various provisions, particularly 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

While the veteran has complained of some interference with 
his work due to an inability to hear others at his worksites, 
he has still maintained employment and there is no indication 
that the veteran's hearing loss specifically has been shown 
to cause marked interference with this employment beyond that 
contemplated by the Schedule for Rating Disabilities.  His 
disability has also not resulted in frequent 
hospitalizations, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart, 
Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for chondromalacia of the left knee is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


